Case 1:18-cv-08152-JFK-KNF Document 207 Filed 01/27/21 Page 1 of 1

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PILKINGTON NORTH AMERICA, INC.,

 

 

 

Plaintiff,
-against- : No. 18 Civ. 8152 (JFK)
MITSUI SUMITOMO INSURANCE CoO. : ; ORDER
OF AMERICA and AON RISK :
SERVICES CENTRAL, INC.,

Defendants.

JOHN F. KEENAN, United States District Judge:

As requested by Aon UK Limited, oral argument on Aon UK
Limited’s motion to dismiss Mitsui Sumitomo Insurance Company of
America’s third party complaint will be heard telephonically on
February 24, 2021 at 12:00 p.m. using the following conference
line and dial-in:

AT&T Conference Line: 1-888-363-4749
Access Code: 788 3927 #

SO ORDERED.

Dated: New York, New York
January 27, 2021

 

 

  

John F. Keenan
United States District Judge

 

 
